Case 2:20-mj-03198-DUTY Document 6 Filed 07/13/20 Page 1 of 4 Page ID #:32




   1

   2

   3

   4

   5

   6                          UNITED STATES DISTRICT COURT
   7                         CENTRAL DISTRICT OF CALIFORNIA
   8
       ~ iJNITED STATES OF AMERICA,
   9
  10                                Plaintiff,      ~ CASE NO.
  11                         v.                                          20-MJ-3198
       DUSTIN DELACRUZ
  12                                                  ORDER OF DETENTION
  13

  14                                Defendant. }
  15

  16                                                   I.

  17       A.(~        On motion ofthe Government in a case allegedly involving:
  18            1.()      a crime of violence.
  19           2.()       an offense with maximum sentence of life imprisonment or death.
  20           3. (~      a narcotics or controlled substance offense with maximum sentence
  21                      often or more years .
  22           4.()       any felony -where the defendant has been convicted oftwo or more
  23                      prior offenses described above.
  24           5.()       any felony that is not otherwise a crime of violence that involves a
  25                      minor victim, or possession or use of a firearm or destructive device
  26                     or any other dangerous weapon, or a failure to register under 18
  27                     U.S.0 § 2250.
  28       B.(~        On motion by the Government /( )on Court's own motion, in a case

                               ORDER OF DETENTION AFCER HEARING(18 U.S.C. §3142(1))

       CR-94(06/07)                                                                      Page I of4
Case 2:20-mj-03198-DUTY Document 6 Filed 07/13/20 Page 2 of 4 Page ID #:33




   1                       allegedly involving:
   2           (~          On the further allegation by the Government of:
   3            1. (~         a serious risk that the defendant will flee.
   4            2.()          a serious risk that the defendant will:
   5                  a.( )obstruct or attempt to obstruct justice.
   6                  b.()threaten, injure, or intimidate a prospective witness or juror or
   7                          attempt to do so.
   8       C. The Government(~ is/()is not entitled to a rebuttable presumption that no
   9            condition or combination ofconditions will reasonably assure the defendant's
  10            appearance as required and the safety of any person or the community.
  11

  12                                                       II.
  13       A.(~            The Court finds that no condition or combination of conditions will
  14                       reasonably assure:
  15            1. (~        the appearance ofthe defendant as required.
  16                  (~      and/or
  17           2. (~         the safety of any person or the community.
  18       B.(~j         The Court finds that the defendant has not rebutted by sufficient
  19                     evidence to the contrary the presumption provided by statute.
  20

  21                                                      III.
  22       The Court has considered:
  23       A. the nature and circumstances ofthe offenses) charged, including whether the
  24           offense is a crime ofviolence, a Federal crime ofterrorism, or involves a minor
  25           victim or a controlled substance, firearm, explosive, or destructive device;
  26       B. the weight of evidence against the defendant;
  27       C. the history and characteristics ofthe defendant; and
  28       D. the nature and seriousness of the danger to any person or to the community.

                                   ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

       CR-94(06/07)                                                                        Page 2 of4
Case 2:20-mj-03198-DUTY Document 6 Filed 07/13/20 Page 3 of 4 Page ID #:34




   1                                                     IV.
   2        The Court also has considered all the evidence adduced at the hearing and the
   3        arguments       and/or statements          of counsel, and           the Pretrial   Services
   4       Report/recommendation.
   5

   6                                                      V.
   7       The Court bases the foregoing findings) on the following:
   8       A.(~          As to flight risk:
   9        Failure to rebut presumption; proffered bond conditions insufficient.

  10

  11

  12

  13

  14

  15

  16       B.(~          As to danger:
  17        Failure to rebut presumption; proffered bond conditions insufficient.

  18

  19

  20

  21

  22

  23

  24                                                     VI.
  25       A.()          The Court finds that a serious risk exists that the defendant will:
  26                  1.( )obstruct or attempt to obstruct justice.
  27                  2.()attempt to/( )threaten, injure or intimidate a witness or juror.
  28

                                  ORDER OF DETENTION AFTER HEARING(I8 U.S.C. §3142(1))

       CR-94(06/07)                                                                               Page 3 of4 ~
Case 2:20-mj-03198-DUTY Document 6 Filed 07/13/20 Page 4 of 4 Page ID #:35




   1         B. The Court bases the foregoing findings) on the following:
   2

   3
   4

   5

   6

   7.

   8

   9                                                    VII.
  10

  11         A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
  12 I       B. IT IS FURTHER ORDERED that the defendant be committed to the custody
  13 I            ofthe Attorney General for confinement in a corrections facility separate, to
  l4 I            the extent practicable, from persons awaiting or serving sentences or being
  15              held in custody pending appeal.
  16         C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
  17              opportunity for private consultation with counsel.
  18         D. IT IS FURTHER ORDERED that, on order of a Court ofthe United States
  19 I            or on request of any attorney for the Government, the person in charge of the '~,
  20 I            corrections facility in which the defendant is confined deliver the defendant
  21              to a United States marshal for the purpose of an appearance in connection
  22              with a court proceeding.
  23

  24

  25
                                                                      ~~ ~~~
  26 DATED:                 /,~ ~
                                                      UNITED STATES MAGISTRATE NDGE
  27

  28

                                 ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

         CR-94(06/07)                                                                      Page 4 of4
